Citation Nr: 0011570	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
pension benefits on behalf of his former spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1946 to 
October 1949 and from December 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 Special Apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  Contested claims 
procedures were followed by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran and his spouse were married in August 1995 
and divorced in November 1996.

3.  The preponderance of the evidence shows that the veteran 
did not reside with his spouse or reasonably discharge his 
responsibility for her support prior to their divorce.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability pension benefits on behalf of his former wife 
through November 30, 1996, have been met.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50(a), 
3.450, 3.451 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or part of the compensation or pension payable on account 
of any veteran may be apportioned on behalf of the veteran's 
spouse if the veteran is not residing with his spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999).  A spouse is a person 
whose marriage to the veteran is valid.  See 38 C.F.R. 
§§ 3.1(j); 3.50(a) (1999).

The law further provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  See 38 C.F.R. § 3.451 
(1999).  However, it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

In the present case, the veteran and his spouse were 
remarried in August 1995 until their divorce in November 
1996.  In August 1996, the RO received the spouse's claim for 
an apportioned share of the veteran's VA disability pension 
benefits on her behalf.  She alleged that she and the veteran 
were living apart and that he would not provide her with any 
support.  In an April 1997 Special Apportionment Decision, 
the RO granted the spouse's request for apportionment in the 
amount the veteran received for one dependent, effective from 
October 1, 1996 to December 1, 1996.  The veteran thereafter 
initiated this appeal.

In January 1997, the RO requested that the veteran and his 
spouse submit information concerning their finances.  The 
spouse provided a statement of income and expenses in 
February 1997 which reported that her income and expenses 
were approximately equal and that she lived with her son.  
The veteran provided no information as to his income or 
expenses.  He did claim, in his Notice of Disagreement and 
substantive appeal, that he provided her with support until 
the time of the divorce.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence supports an apportionment on 
behalf of the veteran's former spouse.  Specifically, the 
veteran has provided no evidence to refute the spouse's claim 
that she did not receive support from him during their period 
of separation.  As the veteran has submitted no information 
regarding his income or expenses for the relevant time 
period, the Board must conclude that an apportionment of the 
veteran's disability pension benefits, in the amount which 
the veteran received for one dependent, was proper.  Finally, 
as the Board is not deciding this claim under the special 
apportionment provisions of 38 C.F.R. § 3.451 (1999), it is 
not necessary to determine whether an apportionment would 
create undue hardship.


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

